               Case 19-24331-PGH        Doc 56    Filed 03/06/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

IN RE:                                           CASE NO. 19-24331-BKC-PGH
                                                 CHAPTER 13
RALPH LEVI SANDERS, JR.
__________________________/

                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that true copies of the following documents were served upon all
interested parties listed on the attached service List, in the manner noted therein, on March 5,
2020:

         Order Granting Motion to Value and Determine Secured Status of Lien on
         Real Property Held by US Small Business Administration (DE 53).


Dated: March 5, 2020                             LAW OFFICES OF MICHAEL H. JOHNSON
                                                 Attorneys for Debtor(s)
                                                 3601 W. Commercial Blvd, Ste 31
                                                 Ft. Lauderdale, FL 33309
                                                 (954) 535-1131

                                                 By:_/s/ Michael H. Johnson_____
                                                    Michael H. Johnson
                                                    Florida Bar No. 0149543

                                                    I HEREBY CERTIFY THAT I AM ADMITTED TO THE BAR OF THE
                                                    UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                                                    DISTRICT OF FLORIDA AND I AM IN COMPLIANCE WITH THE
                                                    ADDITIONAL QUALIFICATIONS TO PRACTICE IN THIS COURT
                                                    SET FORTH IN LOCAL RULE 2090-1(A).
              Case 19-24331-PGH        Doc 56   Filed 03/06/20   Page 2 of 2




SERVICE LIST:

Via CM/ECF:
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Robin R Weiner
ecf@ch13weiner.com;ecf2@ch13weiner.com

Gavin N Stewart on behalf of Creditor Specialized Loan Servicing LLC
bk@stewartlegalgroup.com

Via US Mail:
Victoria Guerrero, District Director
U.S. Small Business Administration
51 SW First Ave., Suite 201
Miami, FL 33130

Stephen Kong, COO
U.S. Small Business Administration
409 3rd St. S.W., Suite 7000
Washinton, DC 20416

Small Business Administration
801 Tom Martin Dr., Suite 120
Birmingham, AL 35211
